Case 2:20-cv-02110-PA-MRW Document 91 Filed 03/10/21 Page 1 of 2 Page ID #:3679


  1                                                                                             JS-6
  2
  3
  4
  5
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ROGELIO CASTRO, individually, and on            CV 20-2110 PA (MRWx)
      behalf of other members of the general
 12   public similarly situated,                      JUDGMENT
 13                 Plaintiff,
 14          v.
 15   PPG INDUSTRIES, INC.;
      SIERRACIN/SYLMAR CORPORATION;
 16   SIERRACIN CORPORATION,
 17                 Defendants.
 18
 19          Pursuant to the Court’s January 8, 2021 Minute Order granting the Motion for Partial
 20   Summary Judgment filed by defendants PPG Industries, Inc., Sierracin/Sylmar Corporation,
 21   and Sierracin Corporation (collectively “Defendants”), which granted summary judgment to
 22   Defendants on those claims the Court had certified as class claims brought by plaintiff
 23   Rogelio Castro (“Plaintiff”), and the Court’s March 9, 2021 Order granting the parties’ Joint
 24   Stipulation to Dismiss and Strike Portions of Amended Complaint, which struck and
 25   dismissed the remaining claims contained in the operative First Amended Complaint,
 26          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 27          1.     Defendants shall have judgment in their favor and against Plaintiff and the
 28   class on the certified claims; and
Case 2:20-cv-02110-PA-MRW Document 91 Filed 03/10/21 Page 2 of 2 Page ID #:3680


  1          2.     Plaintiff’s individual claims are dismissed without prejudice except for
  2   Plaintiff’s class/representative rest break claim, class/representative wage statement claims,
  3   and derivative claims therefrom, as well as representative meal break waiver claim and
  4   representative drug testing claim that were adjudicated in the Order Granting Partial
  5   Summary Judgment; and
  6          3.     Plaintiff take nothing and that Defendants shall have their costs of suit.
  7
  8   DATED: March 10, 2021                               _________________________________
                                                                     Percy Anderson
  9                                                         UNITED STATES DISTRICT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                    -2-
